Exhibit 10.7

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

 

VIDEO CITY INC.

 

COMMON STOCK PURCHASE WARRANT

 

1. Issuance. For value received, the receipt of which is hereby acknowledged,
                        ,(the “Holder”) is hereby granted the right, subject to
the terms and conditions of this Warrant, to purchase
                             fully paid and non-assessable shares of Common
Stock, $0.01 par value per share (the “Common Stock”), of VIDEO CITY INC., A
DELAWARE CORPORATION (the “Company”), at an exercise price of $0.01 per share
(the “Exercise Price”). This Warrant shall be exercisable commencing on October
1, 2002 and continuing until 5:00 P.M., Pacific Daylight Time, on November 1,
2003 (the “Exercise Period”).

 

2. Exercise of Warrants. This Warrant is exercisable in whole or in part (but
not less than 5,000 shares of Common Stock covered by this Warrant) at the
Exercise Price per share of Common Stock payable hereunder, during the Exercise
Period, payable in cash or by check. Upon surrender of this Warrant with the
annexed Notice of Exercise of Warrant form duly executed, together with payment
of the Exercise Price for the shares of Common Stock purchased, the Holder shall
be entitled to receive a certificate or certificates for the shares of Common
Stock so purchased.

 

3. Reservation of Shares. The Company hereby agrees that at all times during the
term of this Warrant there shall be reserved for issuance upon exercise of this
Warrant such number of shares of its Common Stock as shall be required for
issuance upon exercise of this Warrant (the “Warrant Shares”).

 

4. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

 

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder of the Company, either at law or



--------------------------------------------------------------------------------

in equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.

 

6. Certain Adjustments.

 

6.1 Adjustments for Stock Dividends, Stock Splits, Subdivisions etc. If the
Company shall (i) declare a dividend or make a distribution in shares of Common
Stock, (ii) effect a stock split or subdivide or reclassify the outstanding
shares of Common Stock into a greater number of shares, (iii) combine or
reclassify the outstanding shares of Common Stock into a smaller number of
shares, or (iv) effect a capital reorganization or reclassification of the
outstanding shares of Common Stock, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be appropriately adjusted
proportionately so that the ratio of (i) the aggregate number of shares
purchasable by exercise of this Warrant to (ii) the total number of shares
outstanding immediately prior to such stock dividend, stock split, subdivision,
combination, reorganization, reclassification or the like shall remain
unchanged, and the aggregate purchase price of shares issuable pursuant to this
Warrant shall remain unchanged. Successive adjustments shall be made whenever
any event specified above shall occur.

 

6.2 Termination for Consolidation, Merger, etc. In case the Company (i) shall
consolidate with or merge into any other person and shall not be the continuing
or surviving corporation of such consolidation or merger, (ii) shall permit any
other person to consolidate with or merge into the Company and the Company shall
be the continuing or surviving person, but, in connection with such
consolidation or merger, the Common Stock shall be changed into or exchanged for
stock or other securities of any other person or cash or any other property, or
(iii) shall transfer all or substantially all of its properties or its assets to
any other person (each a “Corporate Transaction”); then, and in each such case,
this Warrant shall immediately be deemed exercisable, and shall be terminated if
not exercised on or before the consummation of said Corporate Transaction.

 

7. Tax Withholding. As a condition to exercise of this Warrant, the Company may
require the Holder to pay over to the Company all applicable federal, state and
local taxes which the Company is required to withhold with respect to the
exercise of this Warrant.

 

8. Transfer to Comply with the Securities Act. This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “Securities Act”)
and has been issued to the Holder for investment and not with a view to the
distribution of either the Warrant or the Warrant Shares. Neither this Warrant
nor any of the Warrant Shares or any other security issued or upon exercise of
this Warrant may be sold, transferred, pledged or hypothecated in the absence of
an effective registration statement under the Securities Act relating to such
security or an opinion of counsel satisfactory to the Company that registration
is not required



--------------------------------------------------------------------------------

under the Securities Act. Each certificate for the Warrant, the Warrant Shares
and any other security issued or issuable upon exercise of this Warrant shall
contain a legend in form and substance satisfactory to counsel for the Company,
setting forth the restrictions on transfer contained in this Section.

 

9. Notices. All notices or other communications given or made hereunder shall be
in writing and shall be delivered by hand, against written receipt, or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
Holder at such Holder’s address as shown on the books of the Company and to the
Company at its principal executive offices. Notices shall be deemed given on the
date of receipt or, if mailed, three business days after mailing, except notices
of change of address, which shall be deemed given when received. Any party may
designate another address or person for receipt of notices hereunder by notice
given to the other parties in accordance with this Section.

 

10. Supplements and Amendments; Whole Agreement. This Warrant may be or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant contains the full understanding of the parties hereto with respect to
the subject matter hereof, and there are no representations, warranties,
agreements or understandings other than expressly contained herein.

 

11. Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.

 

12. Descriptive Headings. Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant as of 1st day of
                     2002.

 

VIDEO CITY INC.

By:

 

--------------------------------------------------------------------------------

   

Timothy Ford

President and Chief Executive Officer

INVESTOR

--------------------------------------------------------------------------------